        Case 4:18-cv-04447-DMR Document 49 Filed 07/11/19 Page 1 of 3


 1   KILPATRICK TOWNSEND & STOCKTON LLP
     JORDAN TRENT JONES (State Bar No. 166600)
 2   NORRIS P. BOOTHE (State Bar No. 307702)
     1080 Marsh Road
 3   Menlo Park, CA 94025
     Telephone: 650 326 2400
 4   Facsimile: 650 326 2422
     Email: JTJones@kilpatricktownsend.com
 5   Email: NBoothe@kilpatricktownsend.com

 6   Attorneys for Plaintiff
     ARNOLD SPEARS
 7
     DAVID L. ANDERSON (CABN 149604)
 8   United States Attorney
     SARA WINSLOW (DCBN 457643)
 9   Chief, Civil Division
     SAVITH IYENGAR (CABN 268342)
10   Assistant United States Attorney

11           450 Golden Gate Avenue, Box 36055
             San Francisco, CA 94102-3495
12           Telephone: (415) 436-7200
             FAX: (415) 436-6748
13           savith.iyengar@usdoj.gov

14   Attorneys for Defendant

15                                 UNITED STATES DISTRICT COURT

16                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18
     ARNOLD SPEARS,                                      Civil Action No. 4:18-cv-04447-DMR
19
                      Plaintiff,                         JOINT STATUS REPORT
20
             v.                                          Judge:     Honorable Donna M. Ryu
21
     U.S. GOVERNMENT V.A.,,                              Complaint Filed: July 23, 2018
22                                                       First Amended Complaint Filed: August 28,
                      Defendant.                         2018
23

24

25       1. Brief Statement of the Case

26           Plaintiff Mr. Arnold Spears (“Mr. Spears” or “Plaintiff”) filed a complaint as a pro se

27   plaintiff on July 23, 2018. See ECF No. 1. Following this Court’s order screening the complaint

28   (ECF No. 5), Plaintiff filed a first amended complaint (“FAC”) on August 28, 2018 (ECF No. 6).

     JOINT STATUS REPORT
     CASE NO. 4:18-cv-04447-DMR                                                                 -1-
           Case 4:18-cv-04447-DMR Document 49 Filed 07/11/19 Page 2 of 3


 1   On February 13, 2019, the U.S. Government V.A. (“Defendant”) filed a motion to dismiss the

 2   FAC under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), which the parties fully briefed

 3   by March 25, 2019. See ECF Nos. 27, 39, 42. On April 3, 2019, Plaintiff requested that counsel

 4   be appointed to assist him with the case. See ECF No. 45. The Court granted Plaintiff’s request

 5   on April 8, 2019 and vacated the parties’ hearing on Defendant’s motion to dismiss and the initial

 6   case management conference. See ECF No. 46. On May 20, 2019, the Court appointed the

 7   undersigned counsel for Plaintiff and stayed all proceedings for four weeks. See ECF No. 47.

 8             On June 26, 2019, the Court ordered the parties “to meet and confer to determine whether

 9   they can reach agreement on an amended pleading that could obviate or at least narrow the need

10   for Rule 12 motion work.” ECF No. 48. The Court ordered the parties to “file a joint status report

11   addressing this issue by July 11, 2019,” and also proposing a date for the parties’ initial case

12   management conference. Id. As ordered, the parties respectfully submit the instant joint status

13   report.

14         2. Agreement to File a Second Amended Complaint

15             The parties have met and conferred and believe they can obviate or narrow the need for

16   Rule 12 motion work. The parties have agreed that Plaintiff will file a second amended complaint

17   (“SAC”) to address the issues raised in Defendant’s motion to dismiss. Plaintiff will file the SAC

18   on or before July 22, 2019. The parties have also agreed that the filing of the SAC will moot the

19   pending motion to dismiss, but Defendant reserves the right to move to dismiss the SAC if

20   appropriate. The parties have agreed that Defendant will respond to the SAC on or before

21   September 20, 2019. The parties respectfully request that a case management conference be

22   scheduled on October 30, 2019 or at a later date that is more convenient for the Court.

23

24

25

26

27   ///

28   ///

     JOINT STATUS REPORT
     CASE NO. 4:18-cv-04447-DMR                                                                   -2-
        Case 4:18-cv-04447-DMR Document 49 Filed 07/11/19 Page 3 of 3


 1   DATED: July 11, 2019          Respectfully submitted,

 2                                 KILPATRICK TOWNSEND & STOCKTON LLP

 3

 4                                 By: **/s/ Norris P. Boothe
                                       JORDAN TRENT JONES
 5                                     NORRIS P. BOOTHE
 6                                 Attorneys for Plaintiff
                                   ARNOLD SPEARS
 7

 8
                                          DAVID L. ANDERSON
 9                                        United States Attorney

10   Dated: July 11, 2019          By:    /s/ Savith Iyengar
                                          SAVITH IYENGAR
11                                        Assistant United States Attorney
                                          Attorney for Defendant United States
12

13                                        ** Pursuant to Civ. L.R. 5-1(i)(3), the filer of the
                                          document has obtained approval from this signatory.
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     JOINT STATUS REPORT
     CASE NO. 4:18-cv-04447-DMR                                                       -3-
